DETAILED ACTION
This is in response to application filed on September 21st, 2020 in which claims 1-20 were presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16) in the reply filed on 10/21/22 is acknowledged.
As such, Claim(s) 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/22.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
[0047] “Fig. 2 shows…an avatar” wherein an avatar is not found in Fig. 2, only a garment
[0065] “model 12”, specifically as “model 12, in particular including an area surrounding the model 12a” is not in Figs. 9 and 10; 
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0012] “when the access element is at least one of: selected and being hovered over by a pointing element, changing a view” needs confirmation that the “at least one of” is only referring to the options “selected” and “hovered over”
[0013] similarly, “when the access element is at least one of: selected and being hovered over by a pointing element, displaying” needs confirmation that the “at least one of” is only referring to the options “selected” and “hovered over”;
[0017] “and order” should read “an order”
[0017] “manufacturing definition model” should read “manufacturing definition models”
[0047] description of Fig. 2 needs review, as no avatar is found in Fig. 2
[0057] “3D garment model 1” should read “3D garment model 20”
[0057] “an visible” should read “a visible”
[0058] “as a rule how the garment” may need review to read “as a rule as to how the garment”
[0060] “basic model 20” should read “basic 3D garment model 20” as 20 is directed to “3D garment model” as established in [0057]
[0061] “model(s) 3” should read “models 3a-d” as there is no reference numeral 3 in Fig. 4, especially based on [0059] “3a-d”
Similarly, [0061] “models 3” should read “models 3a-d” (twice in [0061])
[0062] “panels 8” should read “panels 8a-8c” as there is no reference numeral 8 in Fig. 6
[0062] “panels 8” should read “panels 8a-8c”
[0062] “The according element” is unclear, as no mention of an “according element” was previously disclosed in the disclosure; it is unclear what element or recitation this term is referring to
[0064] “3D garment model 20” should read “3D garment model 30” as there is no model 20 in Figs. 9 and 10
[0064] “models 12” should read “models 12a-12b” 
[0069] “window 13” should read “window 13a” based on [0065]
[0070] “colors 3d” should read “colors in model 3d” based on [0061] and what is suggested for the objections to [0061]
Similarly, [0070] “seams 3a” should read “seams in model 3a” based on [0061] and what is suggested for the objections to [0061]
Similarly, [0070] “stitches 3b” should read “stitches in model 3b” based on [0061] and what is suggested for the objections to [0061]
Similarly, [0070] “applications 3c” should read “applications in model 3c” based on [0061] and what is suggested for the objections to [0061]
[0072] “t-shirt 1” should read “t-shirt garment 1” based on [0057]
[0082] “t-shirt 40” should read “t-shirt model 40” based on [0080] and [0084]
Appropriate correction is required.
Claim Objections
Claim(s) 3, 6, 7, and 15 is/are objected to because of the following informalities: 
 Claim 3 Lines 8-9 “when the access is at least one of: selected and being hovered over by a pointing element, displaying” is unclear as to whether “at least of” is referring to the only options of “selected” and “being hovered.”  For purposes of applying art and providing rejections, Claim 3 Lines 8-9 will be interpreted as though “at least one of selected and hovered”, such that the claim is interpreted “when the access is selected and/or being hovered over by a pointing element, displaying”
Claim 6 Line 2 before “manufacturing instructions” add --the-- for proper antecedent basis with Claim 3 Line 2, on which Claim 6 depends
Claim 7 Line 6 “and order” should read “an order”
Claim 7 Line 7 “model” should read “models”
Claim 15 Lines 5-6 before “manufacturing definition models” add --the-- for proper antecedent basis with Claim 15 Line 2
Claim 15 Line 7 before “manufacturing definition models” add --the-- for proper antecedent basis with Claim 15 Line 2
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-16 is/are rejected under U.S.C. 112(b).
The term “all manufacturing parameters which are necessary to manufacture the garment element” in Claim 1 Lines 7-8 is unclear and therefore renders the claim indefinite.  The parameters deemed necessary can depend on the level of expertise of the manufacturers or perhaps on administrative rules (for example, if not specified, use buttons of a first type).  As such, the metes and bounds are not clear.  For the purposes of applying art and providing rejections, the recitation will be interpreted “manufacturing parameters to manufacture the garment element”.
	The term “a plurality of manufacturing definition models” starting in Claim 7 Line 2 is unclear and therefore renders the claim indefinite.  Previously Claim 1 Lines 3 and 6 provide antecedent basis for a singular manufacturing definition model.  However, it is unclear how this singular model relates to the “plurality” now established in Claim 7.  Is the singular model in addition to the plurality (“the manufacturing definition model is a first manufacturing definition model, wherein the method comprises further generating additional manufacturing definition models”) or is the singular model of the plurality (“the manufacturing definition model is of a plurality of manufacturing definition models”)?  For the purposes of applying art and providing rejections, the recitation will be considered met inasmuch as there are a plurality of manufacturing definition models (wherein at least two models would meet the recitation of the plurality encompassing the singular and wherein at least three models would meet the recitation in addition to the singular model).
Similarly, the term “plurality of manufacturing definition models” starting in Claim 15 Line 2 is unclear and therefore renders the claim indefinite.  Previously Claim 1 Lines 3 and 6 provide antecedent basis for a singular manufacturing definition model.  However, it is unclear how this singular model relates to the “plurality” now established in Claim 15.  Is the singular model in addition to the plurality (“the manufacturing definition model is a first manufacturing definition model, wherein the method comprises further generating additional manufacturing definition models”) or is the singular model of the plurality (“the manufacturing definition model is of a plurality of manufacturing definition models”)?  For the purposes of applying art and providing rejections, the recitation will be considered met inasmuch as there are a plurality of manufacturing definition models (wherein at least two models would meet the recitation of the plurality encompassing the singular and wherein at least three models would meet the recitation in addition to the singular model).
Dependent claims are rejected at the least for depending on rejected claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8-13 are rejected under U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated grouping of abstract models (ideas) to analyze and model a garment design for improvement of the garment design without significantly more. Claim 1 recites:
A computer-implemented method, with program code being stored on a machine readable medium or embodied as an electromagnetic wave, for embedding a manufacturing definition model into a first 3D garment model representing a first garment to be fabricated, the computer-implemented method comprising:
providing the first 3D garment model,
generating the manufacturing definition model representing a garment element of the first garment and comprising all manufacturing parameters which are necessary to manufacture the garment element,
the garment element relating to assembly of the first garment, a finish of the garment element, or an embellishment of the first garment,
embedding the manufacturing definition model into the first 3D model at a designated position and orientation.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites: 
(1) Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and 
(2) Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)-(c), (e)—(h)). See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application). Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.” See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217-18. For example, we look to whether the claim:
(1) adds a specific limitation beyond the judicial exception that is not “well- understood, routine, conventional’ in the field (see MPEP § 2106.05(d)); or
(2) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 56.
Alice/Mayo—Step 1 (Abstract Idea)
Step 2A-Prongs 1 and 2 identified in the Revised Guidance
Step 2A, Prong One
Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation, claim 1 relates to a mental process for 1) embedding a manufacturing definition model into a first 3D garment model representing a first garment to be fabricated, 2) generating the manufacturing definition model representing a garment element of the first garment and comprising all manufacturing parameters which are necessary to manufacture the garment element, the garment element relating to assembly of the first garment, a finish of the garment element, or an embellishment of the first garment, and 3) embedding the manufacturing definition model into the first 3D model at a designated position and orientation.  Specification [0059] and [0070] indicate that a manufacturing definition model can be of a seam.  A picture of a seam can be generated mentally or with the aid of pen and paper, and added/embedded to another mentally/pen and paper generated picture of a 3D garment at a particular position and orientation.  As such, the generating and embedding steps can be visualized and performed mentally or with the aid of pen and paper, and therefore is considered a mental process which is an abstract idea.
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, the claim fails to integrate the judicial exception into a practical application. That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.  The additional claim limitations are 1) providing the first 3D garment model, and 2) the computer-related components, such as “computer-implemented”, “machine readable medium”.  The “providing” step is insignificant pre-solution activity.  Furthermore, the computer-related components are recited at a high level of generality and do not meaningfully limit the claim.  As such, the claim does not integrate these features into a real and practical solution of the real applications.   As such, no additional element (or combination of elements) in the claim integrates the judicial exception into a practical application.
Alice/Mayo—Step 2 (Inventive Concept)
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, claim 1 does not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.
The “providing the first 3D garment model” step is well-understood, routine and conventional (see extrinsic evidence Gottfried USPN 7685234).  As such, Claim 1 is non statutory subject matter.
Claim 8 cites the computer-implemented method according to claim 1, wherein the garment element is a seam with defined sewing stitches.  The cited garment element is still related to the Step 2A, Prong One abstract idea of a mental process.  Furthermore, though according to Step 2A, Prong Two, Claim 8 cites additional elements of the garment element is a seam with defined sewing stitches, these features still do not integrate the mental process into a practical application because it is merely limiting the type of garment element to a seam with defined sewing stitches.  As for Step 2B, the additional elements of a garment element is a seam with defined sewing stitches is well-understood, routine and conventional (see extrinsic evidence Rodriguez USPN 5384915).
Claim 9 cites the computer-implemented method according to claim 1, wherein the garment element is a binding on a neck opening, a sleeve opening, a waist opening, or a bottom opening of the first garment.  The cited garment element is still related to the Step 2A, Prong One abstract idea of a mental process.  Furthermore, though according to Step 2A, Prong Two, Claim 9 cites additional elements of the garment element is a binding on a neck opening, a sleeve opening, a waist opening, or a bottom opening of the first garment, these features still do not integrate the mental process into a practical application because it is merely limiting the type of garment element to a binding on a neck opening, a sleeve opening, a waist opening, or a bottom opening of the first garment.  As for Step 2B, the additional elements of a garment element is a binding on a neck opening, a sleeve opening, a waist opening, or a bottom opening of the first garment is well-understood, routine and conventional (see extrinsic evidence Rodriguez USPN 5384915).
Claim 10 cites the computer-implemented method according to claim 1, wherein the garment element is a closure on the first garment.  The cited garment element is still related to the Step 2A, Prong One abstract idea of a mental process.  Furthermore, though according to Step 2A, Prong Two, Claim 10 cites additional elements of the garment element is a closure on the first garment, these features still do not integrate the mental process into a practical application because it is merely limiting the type of garment element to a closure on the first garment.  As for Step 2B, the additional elements of a garment element is a closure on the first garment is well-understood, routine and conventional (see extrinsic evidence Lazar USPN 5526534).
Claim 11 cites the computer-implemented method according to claim 1, wherein the garment element is a pocket, a waistband, or a belt-loop on the first garment.  The cited garment element is still related to the Step 2A, Prong One abstract idea of a mental process.  Furthermore, though according to Step 2A, Prong Two, Claim 11 cites additional elements of the garment element is a pocket, a waistband, or a belt-loop on the first garment, these features still do not integrate the mental process into a practical application because it is merely limiting the type of garment element to a pocket, waistband, or belt-loop on the first garment.  As for Step 2B, the additional elements of a garment element is a pocket, a waistband, or a belt-loop on the first garment is well-understood, routine and conventional (see extrinsic evidence Lazar USPN 5526534).
Claim 12 cites the computer-implemented method according to claim 1, wherein the garment element comprises at least one of a collar and collar stand on a neck opening of the first garment.  The cited garment element is still related to the Step 2A, Prong One abstract idea of a mental process.  Furthermore, though according to Step 2A, Prong Two, Claim 12 cites additional elements of the garment element comprises at least one of a collar and collar stand on a neck opening of the first garment, these features still do not integrate the mental process into a practical application because it is merely limiting the type of garment element to at least one of a collar and collar stand on a neck opening of the first garment.  As for Step 2B, the additional elements of a garment element comprises at least one of a collar and collar stand on a neck opening of the first garment is well-understood, routine and conventional (see extrinsic evidence Lazar USPN 5526534).
Claim 13 cites the computer-implemented method according to claim 1, wherein the garment element is an end-type of a sleeve, a pant leg, a dress, or a skirt.  The cited garment element is still related to the Step 2A, Prong One abstract idea of a mental process.  Furthermore, though according to Step 2A, Prong Two, Claim 13 cites additional elements of the garment element an end-type of a sleeve, a pant leg, a dress, or a skirt, these features still do not integrate the mental process into a practical application because it is merely limiting the type of garment element to an end-type of a sleeve, pant leg, dress, or skirt.  As for Step 2B, the additional elements of a garment element an end-type of a sleeve, a pant leg, a dress, or a skirt is well-understood, routine and conventional (see extrinsic evidence Applebaum US Publication 2010/0138976).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10, 11, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brodsky et al (US Publication 2019/0272679), herein Brodsky.
	Regarding Claim 1, Brodsky teaches a computer-implemented method ([0033] "inventive aspects may be embodied in computer-implemented step"),
with program code being stored on a machine readable medium or embodied as an electromagnetic wave ([0033] "Fig. 2 illustrates functional structure of the system"; [0033] "inventive aspects may be embodied in computer-implemented steps automated to operate on various processing machines using one or more software programs, firmware, as well as signal processing circuitry or other electronically programmable hardware"; [0033] "public layer is a web application to create...pattern kit"; [0035] "code of a kit"; as such, code of kit, kit of public layer, public layer of Fig. 2 system, system on processing machine indicating machine readable medium; see also Fig. 2 library for storage; Claim 6 in [0052] “pattern algorithm stored in the Library” and [0013] and Fig. 1 with [0032]),
for embedding a manufacturing definition model into a first 3D garment model representing a first garment to be fabricated (wherein the manufacturing definition model is a kit; see Figs. 6 and 9 wherein the kit is applied to/embedded into the 3D preview/3D garment model representing first garment to be fabricated; [0031] “invention…for apparel manufacturing”; wherein assemblies are the 3D garment model; [0034] "graph of patterns--a set of pairs 'vertices' and 'edges'; vertices--patterns, edges--assemblies"; [0037] "list of garment elements patterns for stitching and parameterization for the kits in which they are placed"), the computer-implemented method comprising:
providing the first 3D garment model (see Fig. 6 for the 3D garment model in the 3D preview),
generating the manufacturing definition model representing a garment element of the first garment and comprising all manufacturing parameters which are necessary to manufacture the garment element (as best understood in light of the 112(b) rejections, this recitation is met by [0037] "list of garment elements patterns for stitching and parameterization for the kits in which they are placed", wherein garment element is the pattern in the kits, wherein a list indicates generating; as for manufacturing parameters represented-- [0031], [0034] "pattern element is a representation of garment's pattern in the system"),
the garment element relating to assembly of the first garment, a finish of the garment element, or an embellishment of the first garment (see Fig. 9 for assembly; wherein garment element is the pattern in the kits as part of the graph of patterns; [0047] "graph of the patterns is created…patterns from the kits loaded…are available for two actions.  The first, the assembly"),
embedding the manufacturing definition model into the first 3D model at a designated position and orientation (see Fig. 9; [0047] "graph of the patterns is created…patterns from the kits loaded…are available for two actions.  The first, the assembly…the second is the assignment", wherein assignment indicates a designated position and orientation).
Regarding Claim 8, Brodsky teaches the method of Claim 1, wherein the garment element is a seam with defined sewing stitches ([0038] “design elements into kits…configuring of a product by selecting garments elements from the catalogue"; see Fig. 11 for catalogue 1010 including WAIST SEAM, wherein a seam has defined sewing stitches).
Regarding Claim 10, Brodsky teaches the method of Claim 1, wherein the garment element is a closure on the first garment ([0038] “design elements into kits…configuring of a product by selecting garments elements from the catalogue"; see Fig. 11 for catalogue 1010 including buttons).
Regarding Claim 11, Brodsky teaches the method of Claim 1, wherein the garment element is a pocket, a waistband, or a belt-loop on the first garment ([0038] “design elements into kits…configuring of a product by selecting garments elements from the catalogue"; see Fig. 11 for catalogue 1010 for pockets).
Regarding Claim 13, Brodsky teaches the method of Claim 1, wherein the garment element is an end-type of a sleeve, a pant leg, a dress, or a skirt (see Fig. 11 for catalogue 1010 for peplum for end type of dress of skirt).
Regarding Claim 14, Brodsky teaches the method of Claim 1, wherein the manufacturing definition model comprises information relating to fabric properties of the garment element (see Fig. 11 for catalogue 1010 for fabric, fabric type, and therefore fabric properties; wherein the definition model is a kit in catalog and Fig. 11 is catalog).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodsky et al (US Publication 2019/0272679), herein Brodsky, in view of Sakaguchi (USPN 6310627).
Regarding Claim 2, Brodsky teaches all the claimed limitations as discussed above in Claim 1.
Brodsky further teaches determining the manufacturing definition model to be an access element (see Fig. 3 for catalog into kit, wherein [0038] indicates that garment elements are from catalog; see aforementioned that the garment elements/patterns go into kits; [0038] "designer selects various garment design elements into kits…configuring of a product by selecting garments elements from the catalogue"; see Fig. 11 for catalogue 1010; see Fig. 13 wherein various lengths in the catalogue are accessed, and therefore an access element; inasmuch as there is an access element, the definition model/kit is an access element),
displaying the first 3D garment model on a graphical user interface (GUI) (see Fig. 13 for GUI), and
the access element is at least one of selected and being hovered (inasmuch as the various lengths are accessed and therefore at least one of selected and hovered; [0051] “Fig. 13 shows representative interface 3010 for setting pattern parameter (length in this example)”; inasmuch as a parameter may be set, it may be selected). 

Brodsky at least suggests when the access element is at least one of selected and being hovered over by a pointing element (wherein Fig. 13 setting selection at least suggests a pointing element),
changing a view of the first 3D garment model on the GUI so as to display the manufacturing definition model in more detail (see Figs. 11 and 15 for at least suggesting changing view of 3D garment model in 1012 on the GUI based on the selection in 1010, wherein the item in the kit is in more detail on the 3D garment model inasmuch as the kit parts in 1010 seem 2D and are 3D in 1012, wherein changing from 2D to 3D is in more detail),
wherein a pose and a magnification of the view are optimized (see Figs. 11 and 15 wherein the magnification between 1010 and 1012 has been resized and therefore optimized; wherein the pose is optimized as well inasmuch as for the optimized magnified garment to fit properly in 1012).

Nevertheless, Sakaguchi teaches when the access element is at least one of selected and being hovered over by a pointing element (see Figs. 5 and 7; Col. 12 Lines 9-11 "shape of the garment to be tried is selected by clicking the mouse 1002 after bringing the cursor K to the input window 16a for the 'shape'”),
changing a view of the first 3D garment model on the GUI so as to display the manufacturing definition model in more detail (see Figs. 5 and 7; Col. 12 Lines 9-24 "shape of the garment to be tried is selected by clicking the mouse 1002 after bringing the cursor K to the input window 16a for the 'shape'. When an input of the 'shape' is selected...an unillustrated pop-up screen appears on the basic screen 15 and an index image (an image in which a plurality of garment images having different shapes are arranged in a matrix) concerning the shape of the garment...is displayed.  If the mouse 1002 is clicked after bringing the cursor K to a desired shape in the index image, the selection of the shape is inputted...if the shape of the garment other than the one being presently displayed in the input window 16a for the 'shape' is selected from the index image, the display content of the input window 16a is changed"; Col. 12 Lines 25-28 "the...'color/pattern' of the garment to be tried are also selected by substantially the same manner as in the case of the 'shape', and the selected material and color/pattern are displayed in the input windows 16b, 16c", wherein the kit is changed to be in more detail inasmuch as it is applied to a 3D garment model),
wherein a pose and a magnification of the view are optimized (see Fig. 11 wherein the magnification of the garment has changed and therefore been optimized for the model, wherein the model has a pose specific to try on the garment and therefore has also been optimized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Brodsky’s selection is performed with a pointing element such as taught by Sakaguchi especially as it is well-known in the computer arts to select accessible items with a pointing element.
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Brodsky’s 1010 and 1012 relationship is that of when the access element is at least one of selected and being hovered over by a pointing element, changing a view of the first 3D garment model on the GUI so as to display the manufacturing definition model in more detail, wherein a pose and a magnification of the view are optimized such as taught by Sakaguchi in order to try-on different elements (Col. 3 Lines 52-54), especially as both Sakaguchi and Brodsky are in the same art of endeavor of simulation (Sakaguchi Col. 9 Lines 8-10 and Brodsky [0012]).

Claim(s) 3, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodsky et al (US Publication 2019/0272679), herein Brodsky, in view of Sakaguchi (USPN 6310627) and Brooking et al (US Publication 2011/0166682), herein Brooking.
	Regarding Claim 3, Brodsky teaches all the claimed limitations as discussed above in Claim 1.
	Brodsky further teaches providing manufacturing instructions describing how to manufacture the garment element (see Fig. 9 clearly with assembly/positioning instructions in the graph of patterns),
determining the manufacturing definition model to be an access element (see Fig. 3 for catalog into kit, wherein [0038] indicates that garment elements are from catalog; see aforementioned that the garment elements/patterns go into kits; [0038] "designer selects various garment design elements into kits…configuring of a product by selecting garments elements from the catalogue"; see Fig. 11 for catalogue 1010; see Fig. 13 wherein various lengths in the catalogue are accessed, and therefore an access element; inasmuch as there is an access element, the definition model/kit is an access element),
displaying the first 3D garment model on a graphical user interface (GUI) (see Fig. 13 for GUI), and
the access element is at least one of selected and being hovered over (inasmuch as the various lengths are accessed and therefore at least one of selected and hovered; [0051] “Fig. 13 shows representative interface 3010 for setting pattern parameter (length in this example)”; inasmuch as a parameter may be set, it is selected and displayed in Fig. 13 GUI, such as at the bottom of 1011 in Fig. 11). 

Brodsky at least suggests when the access element is at least one of selected and being hovered over by a pointing element (wherein Fig. 13 setting selection at least suggests a pointing element),
displaying the manufacturing instructions on the GUI (see the bottom of 1011 in Fig. 11 wherein the names of the accessible elements are displayed).

Sakaguchi teaches when the access element is at least one of selected and being hovered over by a pointing element, displaying (Col. 12 Lines 9-24 "shape of the garment to be tried is selected by clicking the mouse 1002 after bringing the cursor K to the input window 16a for the 'shape'. When an input of the 'shape' is selected...an unillustrated pop-up screen appears on the basic screen 15 and an index image (an image in which a plurality of garment images having different shapes are arranged in a matrix) concerning the shape of the garment...is displayed.  If the mouse 1002 is clicked after bringing the cursor K to a desired shape in the index image, the selection of the shape is inputted...if the shape of the garment other than the one being presently displayed in the input window 16a for the 'shape' is selected from the index image, the display content of the input window 16a is changed"; Col. 12 Lines 25-28 "the...'color/pattern' of the garment to be tried are also selected by substantially the same manner as in the case of the 'shape', and the selected material and color/pattern are displayed in the input windows 16b, 16c", wherein the kit is changed to be in more detail inasmuch as it is applied to a 3D garment model; wherein the pop-up screen indicates a further display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Brodsky’s selection is performed with a pointing element as taught by Sakaguchi as it is well-known in the computer arts to select accessible items with a pointing element.

Brodsky does not explicitly teach linking the access element to the manufacturing instructions.

Brooking teaches linking the access element to the manufacturing instructions (see Fig. 3; for instructions--[0037] "subsequent portion of the garment construction specification 240 can provide step-by-step instructions…for the construction of the garment from the components defined in the initial portion"; for linking --[0047] "user can be allowed to select such garment components for…further information, on any one specific, selected, garment component"; [0047] "area 331 for the display of one or more aspects, or portions, of the garment construction specification 240"; wherein further information is the manufacturing instructions inasmuch as it displays aspects of garment specification wherein the specification includes the instructions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodsky’s GUI to link the access element to the manufacturing elements as taught by Brooking in order to be able to access additional information ([0047]) without cluttering the GUI. 

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Brodsky teaches linking the access element to the manufacturing instructions (as taught by Brooking),
and when the access element is at least one of selected and being hovered by a pointing element, displaying the manufacturing instructions on the GUI (Brodsky’s access element selected by Sakaguchi’s pointing element would display the manufacturing instructions on the GUI as taught by Brooking).
Regarding Claim 4, modified Brodsky teaches all the claimed limitations as discussed above in Claim 3.
Modified Brodsky further teaches wherein the manufacturing instructions comprise at least one of: textual information, image data, arrows, and size data (Brodsky Fig. 13 length is size data, which would be in the garment spec of instructions taught by Brooking).
Regarding Claim 6, modified Brodsky teaches all the claimed limitations as discussed above in Claim 3.
Modified Brodsky at least suggests wherein providing manufacturing instructions comprises automatically deriving the manufacturing instructions from the manufacturing definition model (see Brodsky Fig. 13 and bottom of Fig. 11 in 1011 indicative of access elements that would contain instructions as taught by Brooking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Brodsky teaches such a recitation as modified Brodsky already taught the manufacturing definition model being determined to be an access element, and further linking the access element with the manufacturing instructions.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodsky et al (US Publication 2019/0272679), herein Brodsky, in view of Sakaguchi (USPN 6310627) and Brooking et al (US Publication 2011/0166682), herein Brooking, further in view of Feld et al (USPN 7149665), herein Feld.
	Regarding Claim 5, modified Brodsky teaches all the claimed limitations as discussed above in Claim 3.
	Brodsky does not explicitly teach storing the first 3D garment model, the manufacturing definition model, and the manufacturing instructions in a single data file.
	However, Brodsky’s first 3D garment model is 3D data, the manufacturing definition model is kit containing size/length data, and the manufacturing instructions is still part of data associated with the garment/wear article.

	Feld teaches 3D data, size data, and data associated with the garment in a single data file (see Fig. 3; Col. 6 Lines 57-63 "all of the data associated with the wear article can be contained in one or several files that may be downloaded to the user station…the user specifies the data to be downloaded, such as size, color, material type, and so on, along with the associated three-dimensional data set, which is then downloaded for display in the virtual closet", wherein contained in one file indicates a single file; Col. 6 Lines 44-46 "three-dimensional data set 40 is preferably in vector and geometrical shape format to keep the amount of relevant data to a minimum").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodsky’s first 3D garment model, the manufacturing definition model, and the manufacturing instructions to be stored in a single data file as taught by Feld as Feld shows that these types of variables are known to be made computer readable into a single file, such as for compact download (Col. 6 Lines 57-63).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodsky et al (US Publication 2019/0272679), herein Brodsky, in view of Nouais et al (USPN 10376008), herein Nouais.
Regarding Claim 7, Brodsky teaches all the claimed limitations as discussed above in Claim 1.
Brodsky further teaches generating and embedding into the first 3D garment model a plurality of manufacturing definition models (as best understood in light of the 112(b) rejections, this recitation is met by Figs. 11, 13 for plurality of manufacturing definition models/kits possible, each kit having a variety of patterns/different lengths),
displaying the first 3D garment model on a graphical user interface (GUI) (see Fig. 13).

Brodsky does not explicitly teach displaying on the GUI an order of the plurality of manufacturing definition models,
the order representing steps in which the first garment is to be manufactured.

Nouais at least suggests displaying on the GUI an order of the plurality of manufacturing definition models (Col. 5 Lines 1-5 "computer aided design system comprising a processor coupled to a memory and a graphical user interface, the memory storing computer-executable instructions to cause the...system to carry out such a method"; Col. 14 Lines 30, 33 "computer aided design station further includes...display DY"; Col. 14 Lines 37-39 "display...form a graphical user interface"; Col. 10 Lines 18-36 "Fig. 6...interactive method for assembling and simulating garments...the user may...position one or more pattern parts around an avatar, e.g. by dragging and dropping them using a mouse...simulate the assembly and/or the draping of a garment by executing a sequence of tasks", wherein one of ordinary skill in the art would understand that the recited avatar/dragging/dropping/mouse indicates these elements being of the GUI; Col. 6 Lines 5-6 "Figs. 9A-H, a second embodiment"; Col. 11 Lines 34-37 "second example, illustrated by Figs. 9A to 9G concerns ...assembly and simulation of the garment...decomposed into four tasks executed in sequence"; Col. 11 Lines 38-39 "first task, A, consists in assembling the bodice BD of the garment"; Col. 11 Lines 59-60 "second task, B, consists in assembling the main skirt SK of the garment", wherein Figs. 9A-G therefore show on the GUI the order of tasks A, B, etc of the manufacturing definition models indicated in Fig. 9H)
the order representing steps in which the first garment is to be manufactured (see Figs. 9A-9H, especially 9H, Col. 10 Line 36 “sequence of tasks”; Claim 16 in Col. 19 Lines 10-15 "step of physically manufacturing said garment…by carrying out physical assembly tasks corresponding to assembly tasks associated to …tree data structure generated during the design step, carried out in an order defined by the arcs of said tree data structure", wherein Fig. 9H is the tree data structure further illustrated in Col. 12 Line 39 “Fig. 9H shows the state tree”; wherein Fig. 9H clearly shows the simulation, and therefore the simulation steps are the manufacturing steps represented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodsky’s GUI with the order as taught by Nouais in order to break down the assembly into more easily replaced parts, allowing different configurations to be tested (Col. 5 Lines 32-35) and/or such that the results are less sensitive  to error (Col. 11 Lines 27-29).

Claim(s) 9, 12, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodsky et al (US Publication 2019/0272679), herein Brodsky, in view of Feld et al (USPN 7149665), herein Feld.
Regarding Claim 9, Brodsky teaches all the claimed limitations as discussed above in Claim 1.
Brodsky teaches the garment element is a neck opening, sleeve opening, bottom opening, waist opening or a bottom opening of the first garment (see Fig. 11 for catalogue 1010 including neckline, sleeves, peplums).

Brodsky does not explicitly teach wherein the garment element is a binding on a neck opening, a sleeve opening, a waist opening, or a bottom opening of the first garment.

Feld teaches wherein the garment element is a binding on a neck opening, a sleeve opening, a waist opening, or a bottom opening of the first garment (see Fig. 11; Col. 17 Lines 17-18 "designer may specify…design for the collar 226"; Col. 17 Lines 21-25 "material design…can be selected from the menus…designer may specify…straight stitch for the stitch type", wherein stitch type for collar is a binding at neck opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodsky’s garment elements to include a binding option as taught by Feld in order to provide the user with additional design options as is known to be desirable in the art as taught by Feld.
Regarding Claim 12, Brodsky teaches all the claimed limitations as discussed above in Claim 1.
Brodsky further teaches wherein the garment element comprises a neck opening of the first garment (see Figs. 10, 14, 15 for necklines).

Brodsky does not explicitly teach wherein the garment element comprises at least one of a collar and collar stand on a neck opening of the first garment.

Feld teaches wherein the garment element comprises at least one of a collar and collar stand on a neck opening of the first garment (see Fig. 11; Col. 17 Lines 17-18 "designer may specify…design for the collar 226"; Col. 17 Lines 21-25 "material design…can be selected from the menus…designer may specify…white color for the material design").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodsky’s garment elements to include a collar option as taught by Feld in order to provide the user with additional design options as is known to be desirable in the art as taught by Feld.
Regarding Claim 15, Brodsky teaches all the claimed limitations as discussed above in Claim 1.
Brodsky further teaches generating a plurality of manufacturing definition models and embedding the plurality of manufacturing definition models into the first 3D garment model (as best understood in light of the 112(b) rejections, this recitation is met by Figs. 11 and 14 for plurality of definition models/kits, wherein the plurality of models are embedded into first garment model in Figs. 11 and 14; see Fig. 11 at least for bust/waist; see Fig. 14 at least for neckline; wherein bust and waist is the definition model of Claim 1 which, as best understood in light of the 112(b) rejections, is of the plurality of manufacturing definition models recited herein; wherein neckline is another definition model; wherein having bust/waist and neckline indicates a plurality of definition models),
wherein each of the plurality of manufacturing definition models have at least a first version and a second version (see Fig. 11 for at least first/second versions of bust/waist; see Fig. 14 for first/second versions of neckline),
wherein the plurality of first versions of manufacturing definition models are associated to a first colorway of the first garment (wherein the existence of the first versions indicates a first colorway).

Brodsky does not explicitly teach and the plurality of second versions of manufacturing definition models are associated to a second colorway of the first garment.

Feld teaches wherein the plurality of first versions of manufacturing definition models are associated to a first colorway of the first garment (see Fig. 4; Col. 6 Lines 36-39 "each wear article 16…may include data representing standard information, such as…color data 38"; existence of article indicates a first version with a first color)
and the plurality of second versions of manufacturing definition models are associated to a second colorway of the first garment (see Fig. 4; Col. 6 Lines 36-39 "each wear article 16…may include data representing standard information, such as…color data 38"; Col. 10 Lines 64-65 "choosing a desired color…and positioning the wear article on the model"; Col. 16 Lines 19-20 "a menu may be provided for selecting thread type and color"; see Fig. 11 for pattern type/material design, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Feld’s material design is the pattern type based on the disclosure within which these recitations are taken; Col. 17 Lines 21-25 "material design…can be selected from the menus...218a…designer may specify…white color for the material design";  inasmuch as different material designs including color can be selected, there can beat least a second color and therefore second colorway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodsky’s manufacturing definition models to include both first and second colorways as taught by Feld in order to provide the user with additional design options as is known to be desirable in the art as taught by Feld.
Regarding Claim 16, modified Brodsky teaches all the claimed limitations as discussed above in Claim 15.
Modified Brodsky further teaches receiving user input for switching between the first and second colorway of the first garment (see Brodsky [0051] “Fig. 13 shows representative interface 3010 for setting pattern parameter (length in this example), wherein Fig. 13 shows various versions can be set/selected, wherein Feld indicates that the input is regarding colorway in Feld Fig. 11; Col. 17 Lines 21-25 "material design…can be selected from the menus...218a…designer may specify…white color for the material design"),
displaying the first 3D garment model on a graphical user interface (GUI) with the first versions of the manufacturing definition models or with the second versions of the manufacturing definition models depending on the user input (see Brodsky Fig. 13 that clearly displays at least one of the versions on the GUI, further in light of Feld Col. 10 Lines 64-65 "choosing a desired color…and positioning the wear article on the model").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Brodsky teaches the aforementioned recitations as Feld already teaches being able to select a different pattern type/material design.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Bowen (USPN 9971854), Costin (US Publication 2005/0131571) directed to embellishment or finish of the garment element; Lind (USPN 7657340) directed to 2D to 3D detail; Barnes (US Publication 2019/0026406) directed to text box as access element; McCartha et al (US Publication 2004/0227752) directed to shirts and pants as plurality of manufacturing definition models; Atsumi (US Publication 2019/0233995), Gupta et al (US Publication 2014/0277683), Koh (USPN 10918150), Bajaj et al (USPN 11064750) directed to order of manufacturing definition models; Krishnan et al (US Publication 2019/0343206), Ko et al (US Publication 2018/0077987) directed to garment element as end-type; Heinrich et al (USPN 9107462) directed to fabric properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732